MODIFY and AFFIRM; and Opinion issued March 29, 2013.




                                               In The
                                   Qtourt of ppeat
                           fifth itrict of exa9 at aUa
                                       No. 05-12-01350-CR

                          JOHN DEWELDON COLLINS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-12005-T

                               MEMORANDUM OPINION

                        Before Justices Lang-Miers, Murphy, and Fillmore
                                 Opinion by Justice Lang-Miers

       John Deweldon Collins waived a jury and pleaded guilty to injury to a child. See TEX.

PENAL CODE ANN.     § 22.04(a) (West Supp. 2012). The trial court assessed punishment at eight

years’ imprisonment. In a single issue, appellant contends the trial court’s judgment should be

modified to show there was no plea bargain agreement. The State agrees modification is needed.

We modify the trial court’s judgment and affirm as modified. The background of the case and

the evidence admitted at trial are well known to the parties, and we therefore limit recitation of

the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure

47.4 because the law to be applied in the case is well settled.
       The record shows appellant entered an open guilty plea to the charges in the indictment.

The judgment, however, states appellant entered a guilty plea pursuant to terms of a plea bargain

agreement. Thus, the judgment is incorrect. We sustain appellant’s sole issue. We modify the

judgment to show appellant entered an open guilty plea and there were no plea bargain terms.

See TEx. R. AiP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27—28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529—30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                     ELHIEY
                                                     JUST


Do Not Publish
TEx. R. APP, P.47

121350F.U05




                                               -2-
                                 Qlourt of ppeat
                        f iftj itrict of exa at afta

                                      JUDGMENT


JOHN DEWELDON COLLINS,                           Appeal from the 283rd Judicial District
Appellant                                        Court of Dallas County, Texas (Tr.Ct.No.
                                                 F12-12005-T).
No, 05-12-01350-CR       V.                      Opinion delivered by Justice Lang-Miers,
                                                 Justices Murphy and Fillmore participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:
       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered March 29, 2013.